Case 2:18-cv-09768-FMO-KS Document 87 Filed 07/03/19 Page 1 of 8 Page ID #:1522



   1   Timothy M. Frank (California Bar No. 263245)
       timothy.frank@hnbllc.com
   2   Joseph H. Boyle (pro hac vice)
   3   joe.boyle@hnbllc.com
       Stephen M. Ferguson (pro hac vice)
   4   stephen.ferguson@hnbllc.com
   5   HAGAN NOLL & BOYLE LLC
       820 Gessner, Suite 940
   6   Houston, Texas 77024
   7   Telephone: (713) 343-0478
       Facsimile: (713) 758-0146
   8
       David A. Van Riper (California Bar No. 128059)
   9
       dave@vanriperlaw.com
  10   VAN RIPER LAW
       1254 Irvine Blvd., Suite 200
  11
       Tustin, California 92780-3571
  12   Telephone: (714) 731-1800
       Facsimile: (714) 731-1811
  13

  14   Attorneys for Plaintiff DISH Network L.L.C.
  15

  16                       UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
  17                            WESTERN DIVISION
  18
       DISH NETWORK L.L.C.,                  Case No. 2:18-cv-9768-FMO (KSx)
  19
  20                Plaintiff,
                                             DISH NETWORK L.L.C.’S
              v.                             SUPPLEMENTAL BRIEF IN SUPPORT
  21                                         OF MOTION TO COMPEL SAJID
  22   JADOO TV, INC. et al.,                SOHAIL’S PRODUCTION OF
                                             DOCUMENTS [Dkt. 75]
  23                Defendants.
  24
                                             Honorable Karen L. Stevenson
  25

  26

  27

  28
Case 2:18-cv-09768-FMO-KS Document 87 Filed 07/03/19 Page 2 of 8 Page ID #:1523



   1                                  I.    INTRODUCTION
   2           Pursuant to the Court’s Order of June 26, 2019 (Dkt. 85), Plaintiff DISH
   3   Network L.L.C. (“DISH”) submits this supplemental brief in support of its motion to
   4   compel Defendant Sajid Sohail’s (“Sohail”) production of documents (the “Motion”)
   5   (Dkt. 75.)
   6           On May 31, 2019, Jadoo TV, Inc. (“JadooTV”) filed its Suggestion of
   7   Bankruptcy with this Court (Dkt. 78) and a Chapter 11 Petition in the United States
   8   Bankruptcy Court for the Northern District of California, No. 19-41283.
   9   Accordingly, this action is stayed as to JadooTV, and Plaintiffs’ motion to compel is
  10   only directed at Sohail in his individual capacity.
  11           Following the hearing on the Motion, the Court requested that DISH “[s]ubmit
  12   supplemental briefing…citing case law or other authority that addresses (1) whether
  13   a corporate officer of a company that is subject to a bankruptcy stay can be compelled
  14   to produce corporate documents related to the individual’s work activities for the
  15   bankrupt debtor and (2) whether any such documents are considered to be in the
  16   possession, custody, or control of the individual officer for the purpose of discovery
  17   as to that person in his individual capacity.” As shown by the authority cited below,
  18   a corporate officer of a company subject to a bankruptcy stay can be compelled to
  19   produce corporate documents related to the officer’s work activities for the bankrupt
  20   debtor; and such documents are considered to be in the possession, custody, or control
  21   of the officer for purposes of discovery as to that person in his individual capacity.
  22                          II.   ARGUMENT & AUTHORITIES
  23      A.        Sohail Can be Compelled to Produce Corporate Documents.
  24           1.     The Automatic Stay Does Not Apply to Sohail.
  25           Although the filing of a bankruptcy petition immediately stays all civil actions
  26   commenced against the debtor, it is well-established that the automatic stay applies
  27   only to the debtor and therefore does not extend to a debtor’s non-bankrupt co-
  28   defendants, persons responsible for the debtor’s debts, or others with a similar factual

                                                   1          DISH’s Supplemental Brief in Support of
                                                       Motion to Compel Sohail’s Document Production
Case 2:18-cv-09768-FMO-KS Document 87 Filed 07/03/19 Page 3 of 8 Page ID #:1524



   1   or legal connection to the debtor. See In re Chugach Forest Prods., Inc., 23 F.3d
   2   241, 246 (9th Cir. 1994) (“As a general rule, the automatic stay of section 362(a)
   3   protects only the debtor, property of the debtor or property of the estate. It does not
   4   protect non-debtor parties or their property.”); In re Advanced Ribbons & Office
   5   Prods. Inc., 125 B.R. 259, 263 (B.A.P. 9th Cir. 1991); Seiko Epson Corp. v. Nu–Kote
   6   Int’l, Inc., 190 F.3d 1360, 1364 (Fed. Cir. 1999) (“It is clearly established that the
   7   automatic stay does not apply to non-bankrupt co-defendants of a debtor even if they
   8   are in a similar legal or factual nexus with the debtor.”).
   9         This is true even where the non-bankrupt co-defendants are owners or high-
  10   ranking principals of the bankrupt entity. See In re Hujazi, No. NC–16–1018–FBJu,
  11   2017 WL 3007084, at *10 (B.A.P. 9th Cir. July 14, 2017) (stating the automatic stay
  12   does not protect debtor’s owners, affiliates, or co-obligees); In re Related Asbestos
  13   Cases, 23 B.R. 523, 529 (N.D. Cal. 1982) (stating that the automatic stay does not
  14   extend to a debtor corporation’s president); In re Ronald Perlstein Enters., 70 B.R.
  15   1005, 1008-09 (Bankr. E.D. Pa. 1987) (holding that absent an order from the
  16   bankruptcy court stating otherwise, plaintiff was free to proceed against debtor
  17   corporation’s principal); In re Trans-Serv. Logistics, Inc., 304 B.R. 805, 806 (Bankr.
  18   S.D. Ohio 2004) (holding that debtor defendant’s president/chief executive officer
  19   and debtor’s general manager, as non-debtor co-defendants in pre-petition litigation,
  20   were not entitled to extension of automatic stay to halt litigation against them).
  21         The fact that Sohail is an officer and owner of JadooTV does not afford him
  22   the protection of the automatic stay.
  23         2.     Sohail is Required to Respond to Discovery Requests Aimed at
  24
                    Establishing His Individual Liability.

  25         Because litigation is not stayed as to non-bankrupt co-defendants, neither are
  26   the non-bankrupt party’s discovery obligations stayed. Such is the case even if the
  27   “information” to be compelled “[c]ould eventually adversely affect the Debtor” and
  28   the party to be compelled is none other than the debtor himself. In re Miller, 262

                                                  2           DISH’s Supplemental Brief in Support of
                                                       Motion to Compel Sohail’s Document Production
Case 2:18-cv-09768-FMO-KS Document 87 Filed 07/03/19 Page 4 of 8 Page ID #:1525



   1   B.R. 499, 504 (B.A.P. 9th Cir. 2001) (holding that automatic stay did not protect
   2   Chapter 13 debtor from having to comply with discovery requests in multi-defendant
   3   litigation in which she was one of defendants, as long as the discovery requests were
   4   framed as discovery pertaining only to creditors’ claims against other, non-debtor
   5   defendant).
   6         In re Miller stands for the proposition “[t]hat it Is [sic] permissible for a
   7   plaintiff to elicit testimony from a debtor which is not only relevant to claims asserted
   8   against a non-debtor, but also may be damaging to the debtor…as long as one
   9   purpose—out of perhaps many—of eliciting the testimony is to build a case against
  10   a non-debtor. In re Kenoyer, 489 B.R. 103, 116 (Bankr. N.D. Cal. 2013); see also In
  11   re Richard B. Vance & Co., 289 B.R. 692, 697 (Bankr. C.D. Ill. 2003) (citing In re
  12   Miller and stating “[i]t is now generally accepted that discovery pertaining to claims
  13   against the bankrupt’s codefendants is not stayed, even if the discovery requires a
  14   response from the debtor, and even if the information discovered could later be used
  15   against the debtor.”).
  16         If, as in In re Miller, a debtor herself can be forced to testify against a closely-
  17   related, but non-bankrupt co-defendant, then so too may the debtor’s co-defendant
  18   be compelled. See Kenoyer, 489 B.R. at 117 (citing In re Mahurkar Double Lumen
  19   Hemodialysis Catheter Patent Litig., 140 B.R. 969, 977 (N.D. Ill. 1992)) (“The
  20   automatic stay also did not prevent the debtor’s former and current employees from
  21   being deposed about information bearing on the litigation against another defendant
  22   but not the debtor.”); see also Le Metier Beauty Inv. Partners LLC v. Metier Tribeca,
  23   LLC, No. 13 CIV. 4650 (JFK), 2014 WL 4783008, at *5 (S.D.N.Y. Sept. 25, 2014)
  24   (holding that debtor’s CEO was required to comply with discovery requests where
  25   plaintiff sought to hold CEO jointly and severally liable for fraud with debtor).
  26         In Mahurkar the court held that in a multi-district patent case the debtor and
  27   its employees were required to comply with discovery requests relating to claims
  28   against non-bankrupt defendants because “[t]hat a given witness used to work for

                                                  3           DISH’s Supplemental Brief in Support of
                                                       Motion to Compel Sohail’s Document Production
Case 2:18-cv-09768-FMO-KS Document 87 Filed 07/03/19 Page 5 of 8 Page ID #:1526



   1   [debtor] (or still works for [debtor]) is irrelevant, if the discovery has utility other
   2   than to facilitate recovery against [debtor].” 1 140 B.R. at 977.
   3         3.     The Unusual Circumstances Exception Does Not Apply.
   4         Some courts have extended the automatic stay to non-bankrupt co-defendants
   5   when “unusual circumstances” warranted. 2 Unusual circumstances are established
   6   “where there is an indemnification agreement between the debtor and non-debtor
   7   defendants or when proceeding against the non-debtor defendants would impose a
   8   substantial discovery burden on the debtor defendant,” thereby prejudicing the
   9   debtor’s ability to successfully reorganize pursuant to Chapter 11 of the Bankruptcy
  10   Code. See Bradford Techs., Inc. v. Biggers, No. C 11-04621 EDL, 2014 WL
  11   12641953, at *6 (N.D. Cal. May 27, 2014) (citations omitted).
  12         The “unusual circumstances” exception is inapplicable here for two distinct
  13   reasons.   First, the Ninth Circuit has not adopted the “unusual circumstances”
  14   exception, and its applicability is not clear in this circuit. See Chugach Forest, 23
  15   F.3d at 247 (stating that “[w]e have not explicitly recognized such an exception, and
  16   we decline to do so in this case.”); Klinkenborg Aerial Spraying and Seeding, Inc. v.
  17   Rotorcraft Dev. Corp., 690 Fed. Appx. 540, 541 (9th Cir. 2017) (“We have never
  18   adopted the ‘unusual circumstances’ exception in the Ninth Circuit and we decline to
  19   do so here.”).
  20         Second, to apply the exception, Sohail and JadooTV would need to request the
  21   bankruptcy court “extend the automatic stay under its equity jurisdiction.” Chugach
  22   Forest, 23 F.3d at 247 n.6; see also Klinkenborg, 690 Fed. Appx. at 540–41 (“Further,
  23   1
         An exception occurs where the nature of plaintiff’s suit against the debtor and their
  24   non-bankrupt co-defendant requires the court to allocate liability among all the
  25   defendants, including the debtor. See Lewis v. Russell, No. CIV. S–03–2646 WBS
       KJM, 2009 WL 1260290, at *4-5 (E.D. Cal. May 7, 2009). However, this exception
  26   is not implicated here where the liability of JadooTV and Sohail is alleged to be joint
  27   and several. (See Dkt. 1, DISH’s Complaint, ¶¶ 69, 83, 91.); Kenoyer, 489 B.R. at
       119–20.
  28   2
          The “unusual circumstances” exception stems from A.H. Robins Co., Inc. v.
       Piccinin, 788 F.2d 994 (4th Cir. 1986).
                                                  4           DISH’s Supplemental Brief in Support of
                                                       Motion to Compel Sohail’s Document Production
Case 2:18-cv-09768-FMO-KS Document 87 Filed 07/03/19 Page 6 of 8 Page ID #:1527



   1   even if we were to adopt the ‘unusual circumstances’ exception, the exception
   2   requires the bankruptcy court to extend the automatic stay using its equity
   3   jurisdiction after hearing and the establishment of unusual need….”) (emphasis
   4   added).
   5      B.   The Corporate Documents are Within Sohail’s Possession, Custody, or
               Control for Purposes of Discovery Aimed at Sohail in His Individual
   6           Capacity.
   7         Sohail claims without authority that “[m]ost, if not all, of the documents DISH
   8   seeks in its motion are in JadooTV’s possession, custody, or control” and therefore
   9   he may not be compelled to produce them. (Dkt. 80 at 2:21–25.) Sohail is incorrect:
  10   the corporate documents DISH seeks relating to Sohail’s individual liability are
  11   within Sohail’s control, and he may be compelled to produce them.
  12         Sohail is the founder, chief executive officer, and an owner of JadooTV. (Dkt.
  13   28 at ¶ 8.) Courts routinely determine high-ranking corporate officers like Sohail to
  14   be in possession, custody, or control of their corporation’s documents for purposes
  15   of Rule 34. See, e.g, U.S. Philips Corp. v. Synergy Dynamics Intl., LLC., No. 2:05-
  16   CV-00577-PMP-GWF, 2007 WL 9734384, at *9 (D. Nev. July 9, 2007) (stating that
  17   defendant corporate officer and shareholder “[c]an be compelled to produce relevant
  18   corporate documents…which he has the practical ability to produce.”); In re Flag
  19   Telecom Holdings, Ltd. Sec. Litig., 236 F.R.D. 177, 181–82 (S.D.N.Y. 2006) (stating
  20   that corporate vice-president may be required to turn over corporate documents).
  21          Discovery is not stayed as to a bankrupt corporation’s non-bankrupt “control
  22   persons” provided that discovery also pertains to claims against non-debtors.
  23   Richard B. Vance, 289 B.R. at 697.        Accordingly, notwithstanding JadooTV’s
  24   bankruptcy, this Court may correctly compel Sohail to produce corporate documents
  25   that can be used to establish his individual liability. See Le Metier Beauty, 2014 WL
  26   4783008 at *5 (holding that debtor’s CEO was required to comply with post-petition
  27   discovery requests).
  28

                                                5          DISH’s Supplemental Brief in Support of
                                                    Motion to Compel Sohail’s Document Production
Case 2:18-cv-09768-FMO-KS Document 87 Filed 07/03/19 Page 7 of 8 Page ID #:1528



   1         In Le Metier Beauty, the plaintiffs sought to hold the debtor and the debtor’s
   2   CEO jointly and severally liable for securities fraud, common law fraud, and fraud in
   3   the inducement. Id. at 1. The Court declined to extend the debtor’s automatic stay
   4   to its CEO, and allowed third-party discovery to proceed. Id. at 5. The discovery
   5   sought of the debtor’s CEO included post-petition requests for production concerning
   6   the debtor’s corporate documents, the CEO’s work activities with the debtor, the
   7   CEO’s communications with third-parties, documents relating to corporate purchases
   8   and shipments, and other documents that could be used to establish the CEO’s
   9   individual liability. See Le Metier Beauty Inv. Partners LLC v. Metier Tribeca, LLC,
  10   No. 13 CIV. 4650 (JFK), Plaintiffs’ First Set of Requests for Production to Defendant
  11   Richard Blanch, Dkt. 25-2 (S.D.N.Y. Aug. 12, 2014).
  12                                 III.   CONCLUSION
  13         Neither DISH’s claims nor discovery requests are stayed as to Sohail. As
  14   JadooTV’s founder, CEO, and owner, Sohail is in control of the relevant JadooTV
  15   documents for purposes of discovery relating to Sohail, and he may be compelled to
  16   produce such documents.
  17

  18   Dated: July 3, 2019              Respectfully submitted,
  19
                                    By: /s/ Stephen M. Ferguson
  20                                  Stephen M. Ferguson (pro hac vice)
  21                                  stephen.ferguson@hnbllc.com
                                      Timothy M. Frank (California Bar No. 263245)
  22                                  timothy.frank@hnbllc.com
  23                                  Joseph H. Boyle (pro hac vice)
                                      joe.boyle@hnbllc.com
  24                                  HAGAN NOLL & BOYLE LLC
  25                                  820 Gessner, Suite 940
                                      Houston, Texas 77024
  26                                  Telephone: (713) 343-0478
  27                                  Facsimile: (713) 758-0146
  28

                                                6          DISH’s Supplemental Brief in Support of
                                                    Motion to Compel Sohail’s Document Production
Case 2:18-cv-09768-FMO-KS Document 87 Filed 07/03/19 Page 8 of 8 Page ID #:1529



   1                                David A. Van Riper (California Bar No. 128059)
                                    dave@vanriperlaw.com
   2                                VAN RIPER LAW
   3                                1254 Irvine Blvd., Suite 200
                                    Tustin, California 92780-3571
   4                                Telephone: (714) 731-1800
   5                                Facsimile: (714) 731-1811

   6                                Attorneys for Plaintiffs DISH Network L.L.C.
   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20
  21

  22

  23

  24

  25

  26

  27

  28

                                             7          DISH’s Supplemental Brief in Support of
                                                 Motion to Compel Sohail’s Document Production
